Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sotelo et al. US 6,732,484 B1 (hereinafter ‘Sotelo’) and in view of Cooper US 6,212,848 B1 (hereinafter ‘Cooper’).
In regard to claim 8, Sotelo teaches a chair (10) for supporting reinforcing elements in a concrete pour on an underlying surface, comprising: 
a rim including first walls, second walls intersecting the first walls and a cavity between the walls (as seen in fig. 3), the walls including outwardly facing depressions (20, 22, 24, 26) configured to support a reinforcing element (col. 2, ln. 50), the first walls including a pair of spaced edges providing depressions (40, 42) configured to support a reinforcing element (see col. 3, ln. 34), the walls including a length, width and height of different linear extent (shown in figs. 3-5); 
the depressions being configured to support a reinforcing element at three different distances from the underlying surface in response to orientation of the rim (note that the rebar 
Sotelo does not teach feet on the rim extending away from the rim.
Cooper teaches a chair for reinforcing elements comprising feet (16) on the rim extending away from different sides of the rim.
It would have been obvious to one of ordinary skill in the art to provide feet as taught by Cooper in the chair of Sotelo so as to provide for an additional desired distance for supporting the reinforcing elements with respect to the underlying surface. 
The device of the combination is fully capable of being used in either in a tilt wall pour or a foundation pour mode per MPEP 2114. It is noted that neither the tilt wall nor the foundation are being positively claimed, therefore since the chair of Soltelo is disclosed as a chair for supporting rebar and mesh during a concrete pour (see Abstract), and, both tilt walls and foundations are notoriously well known as being concrete pour structures, then the functional limitation is met. 
In regard to claim 13, the combination of Sotelo/Cooper teaches the claimed invention wherein the distances are of different length than the spacings. As noted above, the devices of Sotelo can be used in a horizontal orientation (providing for spacings) and a vertical orientation (providing for distances).


Allowable Subject Matter
Claims 1-7, 18-20 are allowed.
Claims 9-12, 14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggests a chair for supporting reinforcing elements in concrete on an underlying surface comprising first and second walls intersecting each other and forming a cavity, wherein only a first of the first walls and a first of the second walls include a pair of spaced first and second feet respectively, the first and second pair of feet configured to position the reinforcing elements at different distances from the underlying surface as recited within the context of the claim. 
Further, the Examiner would like to point out that is has been held that the phrase "configured to" has a narrower meaning than merely "capable of". See In re Giannelli, 739 F.3d 1375,1381 (Fed. Cir. 2014) (the phrase "adapted to" construed narrowly to mean "configured to," as opposed to "capable of' or "having the capacity to," citing Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335,1349 (Fed. Cir. 2012)); Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376,1380 (Fed. Cir. 2011) (construing "memory ... configured to" as "memory that must perform the recited function"); Boston Sci. Corp. v. Cordis Corp., 2006 WF 3782840 (N.D. Cal. 2006) ("A widely accepted dictionary definition of the word 
Thus, Applicant's specification supports a narrower meaning for "configured to" than "capable of" and makes clear that, at least in the independent claims, under broadest reasonable interpretation "configured to" means more than merely "capable of".

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant's argument that “Sotelo and Cooper, separately or in combination, fail to suggest making a chair for use in foundation type pours and in tilt wall type pours”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the chair of Sotelo is disclosed as being used for concrete pours in general, therefore it is fully capable of being used in either a foundation pour or a tilt wall pour.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633